Appeals and cross appeal from an order of Supreme Court, Onondaga County (Centra, J.), entered September 18, 2002, which, inter alia, granted the motion of defendant Niagara Mohawk Power Corporation for summary judgment dismissing the amended complaint and cross claims against it.
It is hereby ordered that said appeal by defendant Niagara Mohawk Power Corporation be and the same hereby is unanimously dismissed (see CPLR 5511; Town of Massena v Niagara Mohawk Power Corp., 45 NY2d 482, 488 [1978]; Matter of Brown v Starkweather, 197 AD2d 840, 841 [1993], lv denied 82 NY2d 653 [1993]) and the order is affirmed without costs.
Same memorandum as in Hulett v Niagara Mohawk Power Corp. (1 AD3d 999 [2003]). Present — Pine, J.P, Hurlbutt, Kehoe, Lawton and Hayes, JJ.